                                             Case 3:21-cv-01167-SI Document 4 Filed 05/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDELL COLEMAN,                                    Case No. 21-cv-01167-SI
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9               v.
                                                                                             Re: Dkt. No. 1
                                  10     ELIA ORTIZ, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Wendell Coleman commenced this action by filing a “request for injunction command

                                  14   against illegal orders.” Docket No. 1. The named defendants are M. Boessenecker and Elia Ortiz,

                                  15   judges of the Napa County Superior Court. The filing alleges that Judge Boessenecker and Judge

                                  16   Ortiz have made numerous erroneous rulings in a criminal case against Coleman in Napa County

                                  17   Superior Court, including “allowing for multiple illegal continuances, allowing untimely

                                  18   continuances,” disallowing self-representation, denying witnesses at trial, failing to provide

                                  19   affordable bail, allowing a declaration of doubt as to Coleman’s competence, and allowing him to

                                  20   be represented by ineffective counsel. Docket No. 1 at 2. Coleman seeks an injunction that (a)

                                  21   removes his daughter from no-contact orders entered by Judges Boessenecker and Ortiz; (b)

                                  22   “suspend[s] the terms of probation” imposed until appellate review occurs; and (c) protects Coleman

                                  23   “from any further legal action against [him] by any judicial officer from the Napa Court until the

                                  24   appeals court has had an opportunity to render a decision on the case that is up for appellate review.”

                                  25   Id. at 3.

                                  26           On February 19, 2021, the court notified Coleman in writing that his action was deficient in

                                  27   that he had not attached a complaint or petition and had not filed an in forma pauperis application.

                                  28   Docket Nos. 2, 3, 4. The court further notified Coleman that this action would be dismissed if he
                                             Case 3:21-cv-01167-SI Document 4 Filed 05/04/21 Page 2 of 2




                                   1   did not submit a complaint or petition within 28 days, and if he did not pay the fee or file an in forma

                                   2   pauperis application within 28 days. Docket Nos. 2, 3. Coleman has failed to provide the court

                                   3   with either a complaint or petition and the deadline to do so has passed. Accordingly, this action is

                                   4   DISMISSED without prejudice for failure to submit a pleading showing the court has subject matter

                                   5   jurisdiction.

                                   6           If Coleman wishes to challenge his conviction or sentence from state court, he may file a

                                   7   petition for writ of habeas corpus under 28 U.S.C. § 2254 because a petition for writ of habeas

                                   8   corpus is the exclusive remedy in federal court to challenge a state court conviction or sentence.

                                   9   Coleman is cautioned that prisoners in state custody who wish to challenge collaterally in federal

                                  10   habeas proceedings either the fact or length of their confinement are first required to exhaust state

                                  11   judicial remedies, either on direct appeal or through collateral proceedings, by presenting the highest
                                  12   state court available with a fair opportunity to rule on the merits of each and every claim they seek
Northern District of California
 United States District Court




                                  13   to raise in federal court. See 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S. 509, 515-16 (1982).

                                  14           The clerk shall close the file.

                                  15           IT IS SO ORDERED.

                                  16   Dated: May 4, 2021

                                  17                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
